The material fact in this case is not expressly found by the committee to whom the matter was referred, neither is it expressly stated in the agreed case, i. e., whether what was done on the second day of April, 1874, was considered by the petitioner and accepted by the selectmen as a rendering of his inventory. In so far as it is the province of the court in cases of this kind, in the last resort, to find the facts, I have no difficulty in this case in finding this fact to be so; — and this being so, the petitioner has complied with the conditions necessary to entitle him to file is petition for abatement.
In Gen. Stats., ch. 233, provision is made for hearing by the selectmen, or other town officers, in all cases where the rights of individuals are concerned. By section 5 of the same chapter, the same rule shall apply to all town officers applied to, to determine any fact affecting the rights of individuals. An application to the selectmen for an abatement of taxes seems to be most emphatically one of those applications embraced within and intended by this section. It was clearly the duty of the selectmen, when application was made to them by the petitioner for an abatement of taxes, to have appointed time and place and given notice for a hearing. I think that when the petitioner applied, he had done all which in the first instance was necessary for him to do, and that therefore he is entitled to maintain his petition. I am aware that it may appear to be giving great importance to an application for abatement of taxes, and making a great deal of trouble about a very simple matter. It does not, however, appear so to me. The adjustment of the invoices preparatory to the assessment of taxes is a matter of very great importance; and whenever any party is dissatisfied with the inventory and appraisal of his property, I think there should be an opportunity for a careful investigation, and for other citizens to be heard if they desire it. A public notice for such a hearing would afford such opportunity.